   Case: 3:06-cr-00187-WHR Doc #: 446 Filed: 07/02/20 Page: 1 of 2 PAGEID #: 1219




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



UNITED STA TES OF AMERICA,

                       Plaintiff,
                                                      Case No.    3:06cr187(6)
               vs.
                                                      JUDGE WALTER H. RICE
JARED LOVETT,

                       Defendant.


       DECISION AND ENTRY REDUCING 24-MONTH SENTENCE IMPOSED
       ON VIOLATION OF SUPERVISED RELEASE ON AUGUST 3, 2015
       (JOURNALIZED ON AUGUST 27, 2015) (DOC. #395) TO ONE OF TIME
       SERVED WITH NO PERIOD OF SUPERVISED RELEASE TO FOLLOW;
       RIGHT OF APPEAL SET FORTH; TERMINATION ENTRY


        Pursuant to the Joint First Step Motion of the parties (Doc. #430), the post-sentence

addendum to the Presentence Report and this Court' s understanding of the applicable law, based

upon the First Step Act's retroactive drug guideline amendment, the 24-month sentence imposed

on August 3, 2015 Uournalized on August 27, 20 15) (Doc. #395), upon a finding that Defendant

had violated his Supervised Release, is reduced to one of time served with no period of

Supervised Release to follow. Defendant will still be on Supervised Release pursuant to the

60-month sentence imposed by United States District Judge Thomas M. Rose, with a 4-year

period of Supervised Release to follow, in Case No. 3:15cr005.

       Defendant is advised that, within 14 days from the date of the filing of this Decision and

Entry, he is entitled to appeal any action of this Court with which he disagrees. If he desires an
  Case: 3:06-cr-00187-WHR Doc #: 446 Filed: 07/02/20 Page: 2 of 2 PAGEID #: 1220




attorney, and cannot afford same, one will be appointed to represent him throughout the appellate

process.



       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.




July 2, 2020                                  WALTER H. RICE
                                              UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of record
Records Section, RRM Cincinnati, Residential Reentry Office, 36 E. 7th Street, Suite 2107-A,
   Cincinnati, OH 45202
Jared Lovett, 44594-061 , RRM Cincinnati, Residential Reentry Office, 36 E. 7th Street,
   Suite 2107-A, Cincinnati, OH 45202
